DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a method of repairing a fractured humerus comprising: robotically machining a first tuberosity of the fractured humerus to include a first implant-facing surface that is substantially a negative of the first surface portion of the proximal end of the prosthetic humeral stem and robotically machining the first tuberosity to have a first interlocking surface; robotically machining a second tuberosity of the fractured humerus to include a second implant-facing surface that is substantially a negative of the second surface portion of the proximal end of the prosthetic humeral stem, and robotically machining the second tuberosity to have a second interlocking surface that interlocks or fits into the first interlocking surface; in combination with implanting a prosthetic humeral stem into a humeral canal of the fractured humerus, the humeral stem having a proximal end with a first surface portion and a second surface portion; and positioning the first tuberosity and the second tuberosity with respect to the proximal end of the prosthetic humeral stem so that the first implant-facing surface is in contact with the first surface portion of the proximal end of the prosthetic humeral stem, the second implant-facing surface is in contact with the second surface portion of the proximal end of the prosthetic humeral stem, and the first interlocking surface interlocks with the second interlocking surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774